STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 13, 2016
              Plaintiff-Appellee,

v                                                                  No. 327881
                                                                   Jackson Circuit Court
LARRY GERALD MEAD,                                                 LC No. 14-004482-FH

              Defendant-Appellant.


Before: TALBOT, C.J., and O’CONNELL and OWENS, JJ.

PER CURIAM.

       Defendant, Larry Gerald Mead, appeals as of right his conviction, following a jury trial,
of possessing methamphetamine, MCL 333.7403(2)(b)(i), as a fourth-offense habitual offender,
MCL 769.12. The trial court sentenced him to serve 2 to 10 years’ imprisonment. We affirm.

                                I. FACTUAL BACKGROUND

        Jackson Police Officer Richard Burkart testified that he stopped a vehicle for an expired
license plate. Mead, a passenger in the vehicle, was holding a backpack on his lap. The driver
consented to a search of the vehicle. When Officer Burkart asked Mead to leave the vehicle,
Mead left his backpack on the passenger compartment floor. Mead consented to a search of his
person, and Officer Burkart found nothing illegal on Mead. However, when Officer Burkart
searched the vehicle, he opened the backpack in the front passenger compartment and found
methamphetamine. Mead then admitted the backpack belonged to him. The trial court denied
Mead’s motion to suppress the evidence. At trial, Mead testified that he was “not contesting the
drugs,” but only “the manner in which [the search] was conducted.”

                                        II. ANALYSIS

      Mead contends that the trial court erred by refusing to suppress the evidence found in the
backpack. We disagree.

       This Court reviews for clear error the trial court’s findings following a suppression
hearing. People v Chowdhury, 285 Mich. App. 509, 514; 775 NW2d 845 (2009). The trial court
has clearly erred if we are definitely and firmly convinced that it made a mistake. People v
Johnson, 466 Mich. 491, 497-498; 647 NW2d 480 (2002). We review de novo the trial court’s
ultimate decision on a suppression motion. Chowdhury, 285 Mich. App. at 514. We also review

                                               -1-
de novo whether police conduct violated the Fourth Amendment. People v Hyde, 285 Mich. App.
428, 438; 775 NW2d 833 (2009).

        Both the United States and Michigan constitutions “guarantee the right of persons to be
secure against unreasonable searches and seizures.” Id. (quotation marks and citations omitted).
See US Const, Am IV; Const 1963, art 1, § 11. If police officers obtain evidence while violating
the Fourth Amendment, the evidence is generally inadmissible in criminal proceedings. Hyde,
285 Mich. App. at 439; Mapp v Ohio, 367 U.S. 643, 655; 81 S. Ct. 1684; 6 L. Ed. 2d 1081 (1961). A
search conducted without a warrant violates the Fourth Amendment unless an exception to the
warrant requirement applies. People v Dagwan, 269 Mich. App. 338, 342; 711 NW2d 386
(2005).

       However, a person must have standing to challenge the validity of a search. People v
Earl, 297 Mich. App. 104, 107; 822 NW2d 271 (2012). A passenger with no property or
possessory interest in a vehicle that has been legally stopped lacks standing to contest a search of
the vehicle. Id. at 108.

        Mead contends that he had standing to contest the search in this case because the
backpack in which the drugs were found belonged to him, not the driver. We disagree,
concluding that People v LaBelle, 478 Mich. 891; 732 NW2d 114 (2007), controls the outcome of
this case.

       In LaBelle, the vehicle’s driver consented to the search of the passenger compartment of
the vehicle. People v LaBelle, 273 Mich. App. 214, 216; 729 NW2d 525 (2006), reversed 478
Mich. 891 (2007). The vehicle’s passenger left a backpack on the floor in the front passenger
compartment, and inside the backpack, officers discovered marijuana. Id. The passenger stated
that the backpack belonged to her. Id. This Court initially overturned the passenger’s
conviction. Id. at 226.

       However, our Supreme Court reversed, holding that the search of the backpack was valid
because the driver consented to the search. LaBelle, 478 Mich. at 891-892. The driver’s consent
included the entire passenger compartment of the vehicle and any unlocked containers inside,
including the backpack. Id. The passenger “did not assert a possessory or proprietary interest in
the backpack before it was searched but, rather, left the backpack in a car she knew was about to
be searched.” Id.

        The facts in this case are closely analogous—Mead left his backpack in a vehicle that he
knew was about to be searched, and he did not assert a possessory interest in the backpack until
after the search. While Mead asserts for a variety of reasons that the Michigan Supreme Court
improperly decided LaBelle, this Court is not free to overrule decisions of the Michigan Supreme




                                                -2-
Court. See People v Strickland, 293 Mich. App. 393, 402; 810 NW2d 660 (2011).1 On the basis
of LaBelle, the trial court properly denied Mead’s motion to suppress the evidence in this case.

       We affirm.

                                                           /s/ Michael J. Talbot
                                                           /s/ Peter D. O’Connell
                                                           /s/ Donald S. Owens




1
 This includes Supreme Court orders that include a decision with an understandable rationale,
People v Giovannini, 271 Mich. App. 409, 414; 722 NW2d 237 (2006), such as the order in
LaBelle.


                                              -3-